


110 HR 909 IH: Safe Water Improvement and

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 909
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Bilbray
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act and the
		  Beaches Environmental Assessment and Coastal Health Act of 2000 to authorize
		  appropriations for activities to improve the quality of coastal recreation
		  waters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Water Improvement and
			 Modernization Act of 2007 .
		2.Authorizations of
			 appropriations
			(a)Coastal
			 recreation water quality monitoring and notificationSection 406(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(i)) is amended by striking
			 2005 and inserting 2012.
			(b)Beaches
			 Environmental Assessment and Coastal Health ActSection 8 of the
			 Beaches Environmental Assessment and Coastal Health Act of 2000 (114 Stat. 877)
			 is amended by striking 2005 and inserting
			 2012.
			3.Use of molecular
			 diagnostics for monitoring and assessing coastal recreation waters
			(a)StudyThe Administrator of the Environmental
			 Protection Agency shall conduct a study to assess the benefits of using
			 molecular diagnostics for monitoring and assessing the quality of coastal
			 recreation waters adjacent to beaches and similar points of access that are
			 used by the public.
			(b)ContentsIn conducting the study, the Administrator
			 shall—
				(1)to the extent practicable, evaluate the
			 full range of available rapid indicator technologies and methods that meet
			 prescribed performance standards, including—
					(A)the amplified
			 nucleic acid assay method; and
					(B)the indicator
			 organism enterococci; and
					(2)compare the use of
			 molecular diagnostics to culture testing of same source water, including the
			 time for obtaining results, accuracy of results, and future
			 applicability.
				(c)PartnershipsNotwithstanding chapter 63 of title 31,
			 United States Code, the Administrator may award a grant or cooperative
			 agreement to a public or private organization to assist the Administrator in
			 carrying out the study.
			(d)Report to
			 CongressNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall transmit to Congress a report on the results
			 of the study.
			(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			
